Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2021 was filed after the mailing date of the application on 5/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0058] reference character “20” has been used to designate “dielectric material”, “dielectric layer” and “thicker layer”. 
Paragraphs [0051], [0059], [0064] and [0065] reference character “4” has been used to designate both “detector” and “photon detector”.
Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 10/16/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 generally recites a method for illuminating a layer of a 2D semiconductor material, generating first electron-hole pairs, determining a first direct and indirect photoluminescence intensities, illuminating the layer with a second light beam, determining a second direct and indirect photoluminescence intensities, and determining a trap density of the layer.
Claim 1 will be addressed according to the 2019 Patent Eligibility Guidelines.
	Step 1
	Claim 1 recites a method.
Step 2A Prong One
In Claim 1, the limitations of determining first and second “direct photoluminescence intensity ldir”, determining first and second “indirect photoluminescence intensity Iind”, and “determining a trap density of the layer” are abstract ideas. The “determining” steps are an insignificant extra-solution activity (i.e. data gathering). Determining first and second “direct photoluminescence intensity ldir” and determining first and second “indirect photoluminescence intensity Iind” are abstract ideas that fall under mental process. “Determining a trap density of the layer” is an abstract idea that falls under mathematical concept. This is evidenced by dependent claim 6 and [0047]-[0049] of the specifications. 


Step 2A Prong Two
The determining first and second “direct photoluminescence intensity ldir” and the determining first and second “indirect photoluminescence intensity Iind” steps are routine data gathering necessary for the abstract claim limitation noted in Step 2A Prong One, as evidenced in [0046] and [0050] of the specifications. In order to calculate the trap density, it is necessary to provide the data gathering. Thus, it is not seen that the claim as a whole integrates the insignificant extra-solution activity into a practical application.
Step 2B
Claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception.

Claim 2 generally recites a method wherein the first light beam has a first intensity and the second light beam has a second intensity that is different from the first intensity.
Claim 2 will be addressed according to the 2019 Patent Eligibility Guidelines.
Step 1
Claim 2 recites a method.
Step 2A Prong One
In Claim 2, the limitation of the first light beam having a first intensity and the second light beam having a second intensity that is different from the first intensity is an abstract idea, where the abstract idea falls under a mental process. This step is an insignificant extra-solution activity (i.e. data gathering). 
Step 2A Prong Two
Claim 2 fails to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claim as a whole integrates the insignificant extra-solution activity into a practical application.
Step 2B
Claim 2 fails to recite any additional elements that amount to significantly more than the judicial exception.

Claim 6 generally recites a method for determining the trap density comprising of determining the trap density using a proportional relationship given, 

    PNG
    media_image1.png
    81
    528
    media_image1.png
    Greyscale

Where nd is the trap density and the other variables are defined within the claim.
Claim 6 will be addressed according to the 2019 Patent Eligibility Guidelines.
	Step 1
	Claim 6 recites a method.
Step 2A Prong One
In Claim 6, the limitations of determining the trap density comprises determining the trap density with a proportional relationship to the direct and indirect photoluminescence intensities

    PNG
    media_image1.png
    81
    528
    media_image1.png
    Greyscale

(where nd is the trap density) are abstract ideas, where the abstract ideas fall under mathematical concept. The “determining” steps are an insignificant extra-solution activity (i.e. data gathering). 
Step 2A Prong Two
The determining the trap density with a proportional relationship step is an abstract idea that falls under mathematical process . Claim 6 fails to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claim as a whole integrates the insignificant extra-solution activity into a practical application.
Step 2B
Claim 6 fails to recite any additional elements that amount to significantly more than the judicial exception.

Claim 7 generally recites a method for determining the trap density comprising of confirming the trap density during in-line processing of the 2D semiconductor material.
Claim 7 will be addressed according to the 2019 Patent Eligibility Guidelines.
	Step 1
	Claim 7 recites a method.
Step 2A Prong One
In Claim 7, the limitation of “determining the trap density comprises confirming the trap density during in-line processing” is an abstract idea and fall under mental process. The “determining” and “confirming” steps are an insignificant extra-solution activity (i.e. data gathering). 
Step 2A Prong Two
Claim 7 fails to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claim as a whole integrates the insignificant extra-solution activity into a practical application.
Step 2B
Claim 7 fails to recite any additional elements that amount to significantly more than the judicial exception.

Alice and Gottschalk support the rejection of claims directed to abstract ideas are not patent eligible. The courts have decided: Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts, are not patentable, as they are the basic tools of scientific and technological work (Gottschalk v Benson, 409 U.S.63, 175 USPQ 673 (1972)). It is well established that the mere physical or tangible nature of additional elements, such as a data input or detection step, does not automatically confer eligibility on a claim directed to an abstract idea (see Alice Corp. Pty. Ltd. V CLS Bank, 573 US, 134 S. Ct. 2347, 110 USPQ.2d 1976 (2014)). Subject matter eligibility examples with regard to Abstract Ideas are found at: https://www.uspto.gov/sites/default/files/documents/abstract_idea_examples.pdf.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 U.S.C. § 101.
Claims 3-5 appear to integrate the judicial exception into a practical application, thus Claims 3-5 appear eligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adell et al. (US 20170067830 A1), hereinafter Adell. 
Regarding Claim 1, Adell teaches a method comprising:
illuminating a layer of a two-dimensional (2D) semiconductor material with a first light beam, thereby generating first electron-hole pairs having a first concentration ([0033]; The illuminating a layer of a 2D semiconductor material with a first light beam is described by Adell as the light source emitting an incident light that causes charge carriers to be transported from the semiconductor substrate to the traps. The types of charge carriers are electrons, holes and electron-hole pairs. Therefore, electron-hole pairs of a first concentration are generated in Adell’s disclosure and the applicant’s disclosure is satisfied);
determining a first direct photoluminescence intensity ldir corresponding to direct bandgap radiative combination of the first electron-hole pairs and a first indirect photoluminescence intensity Iind corresponding to indirect bandgap radiative combination of the first electron-hole pairs ([0035]; The determining a first Idir and a first Iind is routine data gathering which is described by Adell as the light source providing an intensity or a power density suitable to generate light. One of Adell’s examples is a light source configured to deliver an average power between 100mW and 1W. Intensity is equal to power divided by the area (meters2).  Therefore, the routine data gathering of the applicant’s disclosure is satisfied);
illuminating the layer with a second light beam, thereby generating second electron-hole pairs having a second concentration that is different from the first concentration ([0033], [0038]; The second light beam is described by Adell as a second separate light source. The generated second electron-hole pairs are described by Adell as charge carriers including electrons, holes and electron-hole pairs. The second concentration is a result of Adell’s different first and second light sources, wherein the second light source serves as the other of the pump or the probe. In pump probe spectroscopy, the pump is the stronger intensity beam and the probe is the weaker intensity beam, therefore satisfying the applicant’s first and second light beams having different electron-hole concentrations);
determining a second direct photoluminescence intensity ldir corresponding to direct bandgap radiative combination of the second electron-hole pairs and a second indirect photoluminescence intensity Iind corresponding to indirect bandgap radiative combination of the second electron-hole pairs ([0035]; The determining a second Idir and a second Iind is routine data gathering which is described by Adell as the light source providing an intensity or a power density suitable to generate light. One of Adell’s examples is a light source configured to deliver an average power between 100mW and 1W. Intensity is equal to power divided by the area (meters2).  Therefore, the routine data gathering of the applicant’s disclosure is satisfied);
and determining a trap density of the layer based on the first concentration, the second concentration, the first direct photoluminescence intensity, the first indirect photoluminescence intensity, the second direct photoluminescence intensity, and the second indirect photoluminescence intensity ([0008]; The determining a trap density based on first and second concentrations and intensities are described by Adell as determining a trap density in the layer based on both first and second time constants. The first and second concentrations and intensities of the applicant are data gathered at two different times of the method. These two different times of the method are described by Adell as first and second time constants. Therefore, Adell satisfies the current disclosure).
Regarding Claim 2, Adell teaches the method according to claim 1, wherein the first light beam has a first intensity and the second light beam has a second intensity that is different from the first intensity ([0038]; The first light beam and second light beam are described by Adell as a first light source and a second separate light source, wherein the second light source serves as the other of the pump or the probe. In pump probe spectroscopy, the pump is the stronger intensity beam and the probe is the weaker intensity beam, therefore satisfying the applicant’s first and second light beams having different intensities).
Regarding Claim 6, Adell teaches the method according to claim 1, wherein determining the trap density comprises determining the trap density using:

    PNG
    media_image1.png
    81
    528
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    61
    95
    media_image2.png
    Greyscale
 is a radiative lifetime of electron-hole pairs in the indirect bandgap, B is the Auger rate constant, N is the carrier concentration, nd the trap density, Fd the defect occupancy state, and a and b are correction terms which account for experimental uncertainties ([0062]; The trap density proportional relationship with intensity is described by Adell as the second harmonic generation signal intensity directly proportional to the concentration of traps having electrons trapped therein. The mathematical relationship between intensity and trap density is described by Adell, satisfying the current disclosure. The proportional relationship verbatim is ineligible subject matter under 35 U.S.C. 101). 
Regarding Claim 7, Adell teaches the method according to claim 1, wherein determining the trap density comprises confirming the trap density during in-line processing of the 2D semiconductor material ([0042], annotated Fig. 2A; The determination of trap density comprising of confirming the trap density during in-line processing of the 2D semiconductor material is described by Adell as a trap density determining unit (red item 250 in Fig. 2A) configured to determine a density of charge carrier traps (item 248 in Fig. 2A) in the high-k dielectric layer (blue item 212 in Fig. 2A). The 2D semiconductor material is described by Adell as the semiconductor substrate (green item 204 in Fig. 2A). In fig 2A, Adell shows the trap density determining unit receiving a detector signal from the semiconductor substrate, satisfying the current disclosure).
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    387
    554
    media_image3.png
    Greyscale

Adell, Fig. 2A

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Adell in view of Das (US 20180374962 A1), hereinafter Das.
Regarding Claim 3, Adell teaches the method according to claim 1, illuminating the layer of the 2D semiconductor material with the first light beam and illuminating the layer of the 2D semiconductor material with the second light beam (Adell, [0038], annotated fig. 2A; The first light beam and second light beam are described by Adell as a first light source and a second separate light source, wherein the second light source serves as the other of the pump or the probe. The separate light beams illuminate the semiconductor substrate as taught by Adell in red in fig. 2A).
[AltContent: arrow]
    PNG
    media_image3.png
    387
    554
    media_image3.png
    Greyscale

Adell, Fig. 2A
However, Adell does not teach, wherein the layer of the 2D semiconductor material is deposited on a dielectric layer that is deposited on an electrically conductive substrate, the method further comprising: applying a first voltage between the layer of the 2D semiconductor material and the electrically conductive substrate and applying a second voltage between the layer of the 2D semiconductor material and the electrically conductive substrate, wherein the second voltage is different from the first voltage.
Das teaches wherein the layer of the 2D semiconductor material is deposited on a dielectric layer that is deposited on an electrically conductive substrate (Das, Fig. 6; The 2D semiconductor material is described by Das as the 2D semiconductor, red item 680 in fig. 6. The dielectric layer is described by Das as the dielectric, blue item 670 in fig. 6. The electrically conductive substrate is described by Das as the electrostrictive piezoelectric material, green item 660 in fig. 6. These three layers in order satisfy the applicant’s disclosure), 
the method further comprising: applying a first voltage between the layer of the 2D semiconductor material and the electrically conductive substrate (Das, [0071]; Applying a first voltage between the layer of the 2D semiconductor material and the electrically conductive substrate is described by Das as applying the voltage (VGS circled in orange in fig. 6) to the gate of the 2D-EFET, or the two-dimensional electrostrictive field effect transistor. The gate as taught by Das is in between the dielectric and the electrostrictive piezoelectric material, satisfying the applicant’s disclosure)
and applying a second voltage between the layer of the 2D semiconductor material and the electrically conductive substrate wherein the second voltage is different from the first voltage (Das, [0012]; Applying a voltage between the layer of the 2D semiconductor material and the electrically conductive substrate is described by Das as applying the voltage (VGS circled in orange in fig. 6) to the gate of the 2D-EFET, which is in between the dielectric and the electrostrictive piezoelectric material, satisfying the applicant’s disclosure. Das describes an embodiment of the 2D-FET which has an additional gate, leading to the use of two different voltages applied between the layers). 
[AltContent: oval][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image4.png
    452
    401
    media_image4.png
    Greyscale

Das, Fig. 6
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Adell to incorporate the teachings of Das to include, wherein the layer of the 2D semiconductor material is deposited on a dielectric layer that is deposited on an electrically conductive substrate, the method further comprising: applying a first voltage between the layer of the 2D semiconductor material and the electrically conductive substrate and applying a second voltage between the layer of the 2D semiconductor material and the electrically conductive substrate, wherein the second voltage is different from the first voltage. Modifying Adell to incorporate the teaching of Das is for the advantages of eliminating the need for the electrostrictive piezoelectric material to be integrated directly onto the 2D semiconductor material and saving space via the voltage applied, which reduces the size of the 2D material [0071].
Regarding Claims 4 and 5, Adell teaches the method according to claim 1, but does not teach, wherein the layer of the 2D semiconductor material comprises at least two monolayers of a transition metal dichalcogenide (TMDC) nor wherein the TMDC is MoS2 or WS2.
Das teaches wherein the layer of the 2D semiconductor material comprises at least two monolayers of a transition metal dichalcogenide (TMDC) and wherein the TMDC is MoS2 or WS2 ([0049]; The layer of the 2D semiconductor material comprising of at least two monolayers of a TMDC, wherein the TMDC is MoS2 or WS2, is described by Das as the 2D layered semiconductors having an ultra-thin body with multilayer Transition Metal Dichalcogenides (TMDs) like MoS2, WSe2, etc. The at least two monolayers of a TMDC is satisfied by Das describing multilayer TMDs, which means the equivalent. The TMDC is MoS2 or WS2 is satisfied by Das listing MoS2, WSe2, etc. as the TMDs in the method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Adell to incorporate the teachings of Das to include wherein the layer of the 2D semiconductor material comprises at least two monolayers of a transition metal dichalcogenide (TMDC) and wherein the TMDC is MoS2 or WS2 for the advantage of increasing performance by reducing the bandgap between consecutive layers. The bandgap of multilayer TMDCs can be dynamically reduced to zero by applying an out-of-plane stress [0049].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEMAYA NGUYEN whose telephone number is (571)272-9078. The examiner can normally be reached Mon - Fri 8:30 am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.N./
Examiner, Art Unit 2877



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877